J-A14022-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.K.M.                                             IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

B.R.M.

                            Appellant                    No. 57 MDA 2016


               Appeal from the Order Entered December 9, 2015
                in the Court of Common Pleas of Centre County
                        Civil Division at No.: 2014-4145


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

CONCURRING AND DISSENTING STATEMENT BY PLATT, J.:FILED AUGUST 25, 2016

        I respectfully concur in part and dissent in part.

        I concur in the learned Majority’s decision to vacate the trial court’s

custody order and remand this matter to the trial court. I also concur in the

Majority’s direction to the trial court to reinstate the February 25, 2015

temporary custody order pending the court’s final disposition.

        However, I respectfully dissent from that portion of the Memorandum

wherein the Majority appears to micromanage the trial court’s discretion with

regard to visitation, counseling, and other details of implementation.     The

trial court is in the best position to evaluate alternate procedures.      See

Johnson v. Lewis, 870 A.2d 368, 371–72 (Pa. Super. 2005) ([T]he

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14022-16



discretion that a trial court employs in custody matters should be accorded

the utmost respect . . . . Indeed, the knowledge gained by a trial court in

observing witnesses in a custody proceeding cannot adequately be imparted

to an appellate court by a printed record.”).

      Accordingly, I respectfully concur in part and dissent in part.




                                     -2-